Citation Nr: 0944195	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  04-31 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether severance of service connection for posttraumatic 
stress disorder (PTSD) was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to June 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in July 2005 by the 
Manila, the Republic of the Philippines, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In this decision 
the RO severed service connection for PTSD based on clear and 
unmistakable error (CUE).

In October 2006, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

In February 2007, the Board remanded this matter to the RO to 
afford the Veteran due process and for other development.  
Following its completion of the Board's requested actions, 
the RO continued the denial of the Veteran's claim (as 
reflected in a July 2009 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.

The Board notes that entitlement to service connection for 
Barrett's esophagus was granted during the pendency of this 
appeal by a July 2009 rating decision.  Therefore, the Board 
finds that as this issue was granted in full, it is not in 
appellate status before the Board and need not be addressed 
further.


FINDINGS OF FACT

1.  In an April 2000 rating decision, the RO granted service 
connection for PTSD.

2.  In an October 2003 rating decision, the RO proposed to 
sever service connection for PTSD.

3.  In a July 2005 rating decision, the RO severed service 
connection for PTSD.

4.  The grant of service connection for PTSD was undebatably 
erroneous because the grant was based on an incorrect 
assumption of fact, as the Veteran's self-reported combat 
service is not verified.


CONCLUSION OF LAW

Severance of service connection for PTSD was proper, and 
restoration of service connection for this disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5109A, 5112(b)(6) (West 
2002); 38 C.F.R. §§ 3.103(b)(2), 3.303, 3.105(d) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board acknowledges that as a general principle, VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Further, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) held in Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) that a claimant must 
be provided with adequate notice prior to the initial 
adjudication of his case by the agency of original 
jurisdiction.  However, in this case, the appeal does not 
arise from adjudication of a claim made by the appellant.  
Rather it arises from a severance of service connection by 
the RO.  Therefore, it arises from action initiated by the 
RO, not the appellant.  Moreover, as detailed above, the 
severance of service connection requires compliance with 
particular notification procedures under the law, and the RO 
satisfied these requirements in the instant case.  In 
addition, the Board observes that the appellant was 
previously sent correspondence in November 2003 and September 
2006, October 2007, and April 2008 which appraised him of 
VA's basic duties to assist and notify.  The appellant did 
have the opportunity to present testimony at the October 2006 
hearing, and his contentions remained unchanged from those 
advanced prior to the correspondence.  Therefore, the Board 
finds that any defect with respect to the U.S.C.A. § 5103 and 
38 C.F.R. § 3.159 notice requirement in this case was 
harmless error.

Although the VCAA is generally applicable to all claims filed 
on or after the date of its enactment, as the propriety of 
the severance of service connection involves a determination 
as to clear and unmistakable error (CUE), the VCAA is not for 
application.  In Livesay v. Principi, 15 Vet. App. 165 
(2001), the United States Court of Appeals for Veterans 
Claims (Court) held that CUE claims are not conventional 
appeals but rather requests for revision of previous 
decisions.  

General Laws and Regulations

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The veteran 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. §§ 3.103(b)(2), 3.105(d); see Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991).  The Court has 
held that 38 C.F.R. § 3.105(d) places the same burden of 
proof on VA when it seeks to sever service connection as 38 
C.F.R. § 3.105(a) places upon a claimant seeking to have an 
unfavorable previous determination overturned.  See Baughman, 
supra. 

Clear and unmistakable (CUE) is defined as "a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).  However, it has been held that although 
the same standards apply in a determination of CUE in a final 
decision under section 3.105(a) and a determination as to 
whether a decision granting service connection was the 
product of CUE for the purpose of severing service connection 
under section 3.105(d), section 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  Daniels, 10 Vet. App. 
at 480.

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that ... a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record." Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2009).

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

If the claimed stressor is not combat related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. at 142.  The Court has held that 
"[t]here is nothing in the statute or the regulations which 
provide that corroboration must, and can only, be found in 
the service records." Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996) (quoting Doran v. Brown, 6 Vet. App. 283, 289 
(1994)).  However, when a claim for PTSD is based on a 
noncombat stressor, "the noncombat veteran's testimony alone 
is insufficient proof of a stressor," Dizoglio, 9 Vet. App. 
at 166, and "credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence," Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).

"Credible supporting evidence" is not limited to service 
department records, but can be from any source.  See Cohen, 
10 Vet. App. at 147; Doran, supra.  "[T]he absence of 
corroboration in the service records... does not relieve the 
BVA of its obligation to assess the credibility and probative 
value of the other evidence." Doran, 6 Vet. App. at 290-91.  
However, "[a]n opinion by a mental health professional based 
on a post service examination of the veteran cannot be used 
to establish the occurrence of the stressor."  Cohen, 10 
Vet. App. at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)); see also Wood v. Derwinski, 190, 193 (1991).

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous," and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d); see also 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. 
Brown, 6 Vet. App. 166 (1994).

Factual Background

Service personnel records reflect that the Veteran served in 
South Korea from May 1969 to May 1971, from July 1974 to 
September 1976, and December 1982 to April 1986.  His 
military occupational specialties at that time were Food 
Service Specialist, First Cook, Dining Facility Manager, and 
Food Service Sergeant.  His highest documented rank in 
service was E-6.

The Veteran's service treatment records, including periodic 
examination reports dated in November 1967, February 1970, 
January 1981, July 1986, and May 1989 are silent for any 
diagnosis of a psychiatric disorder.  However, in his 
November 1967 pre-induction examination the Veteran 
complained of depression or excessive worry.  The examiner 
noted no gross psychopathology.  Similarly, in his May 1989 
retirement report of medical history he complained of 
frequent trouble sleeping.

In a January 1998 VA examination the Veteran was diagnosed 
with depressive disorder not otherwise specified (NOS).  The 
RO denied service connection as the disorder was not shown in 
service or related to service.  The Veteran appealed this 
denial.  The Veteran submitted a statement in December 1998 
stating that while he served on the demilitarized zone (DMZ) 
in Korea from 1968 to 1970, he lost two friends and a company 
commander, and had four other friends wounded in border fire-
fights. 

In a December 1998 hearing, the hearing officer stated that 
because the Veteran had earned an Army Commendation Medal and 
Armed Forced Expeditionary Medal, his stressor was confirmed.  

The Veteran underwent a second VA examination in January 
1999, and was diagnosed with depressive disorder NOS with 
psychotic features and PTSD.  The Veteran's stressor was 
simply noted as "his experience in the military."

In a May 1999 private examination report, the Veteran again 
reported that he was assigned to different countries and had 
unpleasant, violent experiences which have bother him so 
much.  The Veteran was diagnosed with PTSD. 

The Veteran was granted service connection for PTSD in April 
2000, with an effective date of October 21, 1997, the date of 
claim. 

The Veteran underwent another VA examination in July 2000, 
and was again diagnosed with depressive disorder NOS with 
psychotic features and PTSD.  The examiner simply noted the 
Veteran's stressor as "his war experiences."

In a private treatment record dated in September and October 
2001, the Veteran stated that while he was stationed in 
Korea, in a combat situation, he witnessed his friends killed 
by grenades, and he also witnessed his commander's face being 
"blown off" by one of his soldiers accidentally.  He 
reported that these events constantly come up in the back of 
his head.  After an examination, the examiner diagnosed 
schizoaffective disorder, depressed type, rule out 
schizophrenia, PTSD, and noted sexual an d physical abuse of 
child.  His stressors were listed as exposure to war, and 
sexual and physical abuse.  

In a letter from the Veteran's private physician dated in 
October 2002, the physician noted that the Veteran carried a 
diagnosis of PTSD, chronic, severe, and Schizoaffective 
Disorder, depressed.  The Veteran gave a history of having 
witnessed and experienced distressing and traumatic events 
such as almost getting killed as he recalled getting out of a 
building and shortly thereafter witnessing his friends blown 
up and killed by a grenade.  He saw his commander shot in the 
head by another solider.  He gave a history of being the 
victim of sexual abuse as a child, and that his family 
history was significant for psychosis.  He averred that his 
experiences in the military either precipitated, or worsened 
his mental and emotional state to the point where he was at 
that time. 

In a November 2002 VA examination report, the Veteran was 
diagnosed with PTSD, and the examiner noted his stressor as 
"exposure to war."

In an October 2003 decision, the Veteran was informed that 
the RO proposed to sever service connection for PTSD due to 
lack of verified stressors. 

In January 2004, the Veteran submitted multiple stressor 
statements.  First, during June, July, or August 1983, the 
Veteran remembered a soldier from his squad was on patrol and 
decided to defect to North Korea.  He recalled that there was 
an exchange of gunfire and that the guard posts went on 100% 
alert, and there was occasional gunfire. The Veteran reported 
it was emotionally draining waiting.  Second, in July 1969, 
the Veteran reported that he and another soldier were walking 
towards the orderly room, when he heard a shot, and saw the 
1st Sergeant was shot in the shoulder on the floor.  He 
stated that next, PFC Willis pointed a weapon at him and told 
him to get out or he would shoot, so he left.  He stated that 
military police came, PFC Willis threatened suicide, and was 
eventually taken away by the military police.  Third, the 
Veteran reported that in March or April 1970, he was on 
patrol on the outer perimeter fence, they heard a noise, and 
saw rolling grenades.  He indicated that one of the Korean 
soldiers he was with was hit in the leg and was evacuated 
from the area.  He also noted that infiltration and sniper 
fire was a common, almost every night thing, and that 
everyone pulled patrols because of the shortage of soldiers 
due to rotations.  Fourth, the Veteran reported that he would 
go on supply runs at least two to three times a week with a 
supply convoy.  Fifth, he reported in October 1969 he heard 
an attack on a SP/4 P. while in a watchtower over the radio, 
but when he got there he did not see anyone.  Sixth, he 
reported he witnessed explosions of pipe bombs while in an 
on-base movie theater at Fort Ord in November 1968, and the 
dead and mutilated bodies of people in the theater. 

In his January 2004 hearing, the Veteran reported that 
although his military occupational specialty (MOS) was a 
cook, he was often detailed to other jobs such as patrol.  He 
stated he was on patrol because of the shortage of people 
because of rotations, and that he was in the DMZ, stationed 
at Camp Keizer.  He indicated that they had many 
infiltrations and light fire against coming into the little 
village that was around the area.  He also reported there 
were 24 hour patrols, and that on the patrols, on many 
occasions, there were incidents of sniper fire and little 
ambushes on the post.  He also repeated the stressors above. 

A CURR (U.S. Armed Services Center for Unit Records Research) 
response letter dated June 2004 reported that they were 
unable to locate records that verify the 2nd Squadron, 10th 
Cavalry, at the DMZ during the reporting period, nor were 
they able to document the 2nd Squadron, 10th Cavalry exact 
location in Korea.  However, the 2nd Squadron, 10th Cavalry 
was one of the units listed by the Department of Defense that 
was a rotational unit up to the DMZ in the I US Corps 
(Groups) sector.  It also noted that they were unable to 
locate 1983 to 1986 unit records submitted by the 
1st Battalion, 31st Infantry.  Furthermore, the USA Criminal 
Records Center had no documentation describing the incident 
involving PFC Willis. Also, the US Army casualty files do not 
list a J. W. or casualties with the last times of "Kwon" or 
"Rodriquez" as casualties in Korea. 

In an April 2009 VA examination report, the Veteran reported 
his stressor events were the 1969 sniper attacks at the DMZ 
in South Korea and a pipe bomb exploding at Fort Ord, 
California in 1968.  After a mental examination, the 
physician diagnosed chronic PTSD and depression which is 
secondary to his chronic pain syndrome.  The physician noted 
his stressors as exposure to war and health issues.  The 
physician further noted that the October 2007 letter from the 
JSRRC specified no records of sniper attacks in Korea in 1969 
and no information regarding a pipe bomb exploding at Fort 
Ord, California.  As such, the physician stated that he could 
not resolve the issue without resort to mere speculation at 
the PTSD is due to the claimed stressor event which has 
remained as an unverified event. 

The Veteran submitted a buddy statement dated October 2009, 
which stated that he had hoped he would contact someone else 
who was in the patrol the night of the hand grenade attack, 
and that he wished he could remember who was on patrol that 
night, but that he could not. 

Analysis

The Veteran contends that the initial grant service 
connection for PTSD was not based on clear and unmistakable 
error (CUE) by the RO.  The Board finds that CUE existed when 
the RO initially granted service connection, and the July 
2005 severance of service connection for PTSD was proper.

As an initial matter, the Board observes that general due 
process considerations have been complied with in this case.  
See 38 C.F.R. §§ 3.103, 3.105.  An October 2003 notice letter 
informed the Veteran of the proposal to sever service 
connection for PTSD.  Significantly, the Veteran was provided 
with detailed reasons for the proposed severance and the type 
of information or evidence he could submit in response.  He 
was informed of his right to a personal hearing and his right 
to representation.  The letter also informed the Veteran 
that, unless additional evidence was received within 60 days, 
benefits would be severed.  In response to the letter, the 
Veteran requested and was provided a hearing in January 2004.  
In a July 2005 rating decision, the RO severed service 
connection for PTSD.

Upon review, in regard to the issuance of the proposed rating 
decision and notice of severance, it appears that VA has 
complied with relevant due process considerations with 
respect to the severances, and the Veteran has not contended 
otherwise.  See 38 C.F.R. § 3.105(d).

The law at the time was applied incorrectly to the facts of 
the case and the error is undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made.  The RO erroneously applied 
the combat presumption in lieu of verifiable stressors to 
grant service connection.  The Armed Forces Expeditionary 
Medal the Veteran has earned is not designated as a combat 
medal, and therefore, does not connote combat participation. 

Herein, the Board also considered on the merits, whether 
service connection was warranted.  Regrettably, it is not.  
Notwithstanding the Veteran's current diagnoses of PTSD, in 
this case, the severance of service connection is proper 
because objective evidence does not show that the Veteran 
engaged in combat with the enemy, and there is otherwise no 
credible evidence that any of the Veteran's claimed in-
service stressors occurred.

In this case, because the Veteran did not engage in combat, 
service records or other credible supporting evidence is 
required to corroborate his testimony.  See Zarycki v. Brown, 
6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 
(1994).  Unfortunately, there is no credible supporting 
evidence that the claimed in-service stressors actually 
occurred.  In the absence of credible evidence that a claimed 
stressor (sufficient to support a diagnosis of PTSD) actually 
occurred, the essential criteria of 38 C.F.R. § 3.304(f) have 
not been met, and the Board must therefore determine the 
severance of the Veteran's to service connection for PTSD was 
proper.  

As stated previously, the Veteran's service personnel records 
do not reflect any awards or decorations typically associated 
with combat.  In other words, combat has not been established 
by objective, competent, and factual evidence of record.  See 
VAOPGCPREC 12-99 at p. 4.  Consequently, the occurrence of 
the Veteran's claimed stressors of combat cannot be 
established on the basis of his assertions, alone.  The 
record must contain evidence that corroborates the occurrence 
of his alleged stressors.  

Furthermore, there simply is no evidence to corroborate the 
occurrence of the Veteran's alleged in-service stressors 
including the bombing of the Fort Ord movie theater, and 
grenade attack while in Korea.  In a October 2007 letter, the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
(formerly U.S. Armed Services Center for Research of Unit 
Records (USASCRUR)) noted no record of sniper attacks in 
Korea in 1969, however, they did note record of four soldiers 
of the 7th Infantry Division were killed in a daylight ambush 
near the southern boundary of the DMZ in Korea by North 
Korean intruders on October 1969.  Additionally, they noted 
that they had no information regarding a pipe bomb exploding 
at Fort Ord, California in 1968.  

Although he indicated hearing about the deaths of four 
soldiers in the DMZ, which is verified, as one of his in-
service stressors, the Board finds it difficult to believe 
that the event was traumatic for the Veteran.  The Veteran 
never reported the shooting deaths of these soldiers to his 
physicians and examiners as a stressor of his PTSD.  Rather, 
he reported to his private physician in September and October 
2001 that the primary traumas that occurred to him were 
"friends killed by grenades," and witnessing his Commander 
shot in the head by another soldier.  He reported in his 
April 2009 VA examination that his primary stressors were 
sniper attacks in Korea and the pipe bomb explosion at Fort 
Ord, California.  

The Board further notes that the Veteran also has not 
provided sufficient details to warrant any additional 
attempts to independently verify the occurrence of the 
claimed stressful events, and has not provided any other 
objective evidence-to include statements from other 
witnesses, numbers and full names of causalities witnessed, 
or specific dates-to establish the occurrence of the claimed 
in-service stressful event, the grenade attack or sniper 
attack.  The Veteran was informed of the insufficiencies of 
his submitted information and the outcomes of the searches in 
the July 2009 SSOC. 

The Board notes that the Veteran has also submitted multiple 
internet articles and reports from other Veterans concerning 
events that happened in the DMZ; however, none of these 
events directly relate to the Veteran or verify specific 
events the Veteran identified as stressors. 

In light of the foregoing evidence, the Board must conclude 
that there is no verified or verifiable stressor to support 
the claim.  Simply stated, combat has not been established, 
none of the Veteran's claimed in-service stressful 
experiences has been corroborated by credible evidence, and 
the evidence provided by the Veteran does not present any 
basis for further developing the record in this regard.  

Furthermore, although the Veteran was diagnosed with PTSD by 
a private physician in September 2001, there is no indication 
that at the time of diagnosis the examiner conducted a 
comprehensive review of the entire claims file.  Furthermore, 
the VA examiner noted in his April 2009 opinion that his 
diagnosis was based the Veteran's told unverified stressors.  
As these examinations are based on the Veteran's reported 
history, they have little probative value.  See Black v. 
Brown, 5 Vet. App. 177 (1993) (an opinion that is based on 
history furnished by the veteran that is unsupported by 
clinical evidence is not probative); LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (holding that a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional); Wood v. Derwinski, 1 Vet. App. 190, 
191-192 (1991) (an opinion may be discounted if it materially 
relies on a layperson's unsupported history as the premise 
for the opinion).

In addition to the medical evidence, the Board has considered 
the assertions advanced by the Veteran in connection with the 
appeal.  The Board does not doubt the sincerity of the 
Veteran's belief that he has PTSD as a result of events 
during military service.  However, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature, onset, or etiology of his 
claimed PTSD disability have no probative value. 

As noted above, in order to sever benefits, VA must show that 
the April 2000 rating decision's ultimate conclusion to grant 
service connection for PTSD was clearly and unmistakably 
erroneous.  Clear and unmistakable errors "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  See Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  In this case, the April 2000 
rating decision did not determine whether the Veteran's 
claimed stressors were verified. Thus, the decision was 
clearly and unmistakably erroneous as a matter of law. 
Accordingly, service connection for PTSD was properly 
severed.


ORDER

The severance of service connection for PTSD was proper and 
the appeal is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


